Citation Nr: 0839209	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder

2.  Entitlement to service connection for a left leg 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefits sought on appeal.  The 
veteran appealed that decision and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or 
etiologically related to service.

2.  A left leg disorder is not shown to be causally or 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007). 

2.  A left leg disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated May 2004, 
June 2004, March 2005, August 2005, September 2005 and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Board acknowledges that veteran has not been afforded a 
VA examination in connection with his current claims for 
service connection, but such an examination is unnecessary to 
make a decision in this case.  Under the VCAA, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c) (4).  

In this case, while the record clearly reflects that the 
veteran has currently diagnosed disorders, there is 
absolutely no evidence beyond the veteran's own contentions 
that he suffered an event, injury or disease in service that 
resulted in his currently diagnosed disorders, nor is there 
any competent medical evidence that any currently diagnosed 
disorders are in any way associated with an established 
event, injury or disease in service.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
active service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. 
§ 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

As will be further explained below, in the absence of 
corroborating evidence establishing that the veteran suffered 
an event, injury or disease in service, a current examination 
could do no more than speculate that a currently diagnosed 
disorder was related to service based on the veteran's 
unsubstantiated account of service events.  Under these 
circumstances, the Board believes that a VA examination is 
unnecessary and will address the merits of the veteran's 
claims.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for both a low back disorder and a left leg 
disorder.  The Board has considered the veteran's 
contentions, but finds that the preponderance of the evidence 
is against the claim.  Essentially, the claim fails because 
there is no competent medical evidence to show that either 
disorder developed as a result of an established event, 
injury or disease during service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence for consideration in this case includes the 
veteran service treatment records, which contain no evidence 
of complaints, treatment or diagnosis of either low back or 
left leg disorders.  While these records document that the 
veteran was involved in a motorcycle accident in November 
1969, those records make no reference to the low back or left 
leg.  Service records show that the veteran was diagnosed 
with and treated for abrasions of the left knee, right ankle 
and right inferior gluteal fold as a result of that accident.

Post-service treatment records from several physicians reveal 
that the veteran was seen for low back pain and pain in the 
lower extremities.  They clearly establish the existence of a 
current disability.

The veteran's private treatment records indicate that in July 
1992 he slipped and fell on a floor mat causing him to twist 
his lower back and neck and injure his left heel.  As part of 
his workers' compensation claim the veteran received 
treatment for these injuries.  The post-service treatment 
records received by the RO begin in November 1992 with an 
initial medical report for the veteran's workers' 
compensation claim.  This report noted tenderness of the left 
heel and the lumbar region.  No past history was reported.  
In May 1993 a radiological report noted normal lumbar 
myelogram without evidence of intradural or extradural 
abnormalities.  Minimal osteophyte formation was noted 
without recurrent disc or central spinal canal stenosis.  A 
steroid injection was performed later that month.  Treatment 
for these conditions continued through 1994.  In October 1992 
the veteran also reported having been in a motor vehicle 
accident which resulted in additional injuries, including 
aggravation of his back disorder.  In February 1999 the 
veteran was seen for another examination based on a workers' 
compensation claim, this time when he was opening a car door 
for inspection and the door fell of its hinges.  

In September 2001 the veteran was involved in a work-related 
injury while popping locks on semi-trucks for inspections.  A 
December 2001 examination found degenerative changes in the 
veteran's anterior superior aspects of the L3 through L5 
disks.  Degenerative disk disease manifested by disk 
desiccation and mild broad-based disk bulges was also noted.  
In February 2002 the veteran underwent an additional 
evaluation.  The examiner assessed the veteran as having 
lumbosacral strain with possible herniation leading to 
radiating symptoms into the left lower extremity.  

A report from an August 2002 examination noted treatment for 
lumbar pain.  The report also recorded impairment of the 
shoulder and hip.  From September 2001 to May 2002 a series 
of progress notes tracked the condition of the veteran's back 
and lower extremities, but noted a marked decrease in pain 
and stiffness.  

It is important to note that none of the private medical 
records submitted by the veteran or obtained by the RO relate 
the veteran's current conditions to an injury in service.  In 
fact, none of the reports even mention an in-service injury.  
Instead, the reports note that the veteran attributed his 
symptoms to various work-related injuries. 

Importantly, no medical evidence has been presented to show a 
causal nexus between any aspect of the service and the 
veteran's claims for lower back and left leg disorders.  The 
veteran's service treatment records do not reference 
treatment for or a diagnosis of a back disorder or a leg 
disorder other than abrasions.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of both a back 
disorder and a left leg disorder, but also of a nexus or 
relationship between those conditions and service.  The 
veteran has failed to do so.  In fact, there is no evidence 
addressing a causal relationship between the claimed 
disabilities and the veteran's service.  The veteran seems to 
believe that his lower back and left leg problems are a 
result of an in-service injury, but he presented no 
corroborating medical evidence supporting this claim.  The 
veteran, as a lay person, lacks appropriate medical training 
and is therefore not competent to provide a probative opinion 
on a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for both a lower back disorder and a left leg 
disorder.  In the absence of a current disability related to 
service by competent medical evidence, a grant of service 
connection is clearly not supportable.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, the Board 
concludes that a service connection is not established. 


ORDER

Service connection for a low back disorder is denied.

Service connection for a left leg disorder is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


